Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker et al. (US 2015/0317341).

Regarding claim 1, claim 11 and claim 17, Barker discloses  (Original) A method comprising: 
receiving one or more frames sampled from a media item of an event that is concurrently being streamed to one or more users of a content delivery platform (See [0017] [0024-0025] and [0043] live content such as a sporting event); 
analyzing, by a processing device, the one or more frames to identify one or more candidate event clocks within the one or more frames (See Fig 2, Fig 3, Fig 5, [0023-0025], [0041-0042], and [0049] detecting a game clock of a sporting event, i.e., non-absolute time.); 
for each of the one or more frames, determining whether a candidate event clock of the one or more candidate event clocks satisfies one or more conditions (See [0043] performing a quality check to determine if identified time information is in fact time information); and 
responsive to determining that the candidate event clock of the one or more candidate event clocks satisfies the one or more conditions, identifying the candidate event clock as an actual event clock used to time the event (See [0043-0044] once time information is determined to be a game clock the time information is generated to map the non-absolute time for request for presentation of certain segments of the video program), and generating mapping data that maps the actual event clock to a timestamp associated with a respective frame of the one or more frames of the media item (See Fig 3 and [0026-0027], [0039], [0044] [0050-0051] indexing the non-absolute time of the game clock to the absolute time, i.e., elapsed time of the playing of the content or real time.).

Regarding claim 10, Barker further discloses the method of claim 1, wherein analyzing the one or more frames to identify the one or more candidate event clocks within the one or more frames comprises: performing an optical character recognition operation on the one or more frames to identify text indicative of the one or more candidate event clocks and location information that describes locations of the one or more candidate event clocks with respect to the one or more frames (See [0004] [0025-0026] OCR of game clock, See [0042 [0044] and Fig 5 determining game clock is in one or more zones]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-5, 9, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2015/0317341) in view of Attorre et al. (US 2019/0035431).

Regarding claim 2, claim 12 and claim 18, Barker discloses the method of claim 1, but does not disclose further comprising: 
identifying annotation content that is relevant to the media item; annotating the media item with the annotation content based on the mapping data; and providing the media item with the annotation content for presentation at a client device.
Attorre discloses it was known to insert digital content based on a time mapping (See [0015] [0022]) the annotation content being relevant to the media item(See [0075] [0087] insertion of an advertisement).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Barker with the known methods of Attorre predictably resulting in identifying annotation content that is relevant to the media item; annotating the media item with the annotation content based on the mapping data; and providing the media item with the annotation content for presentation at a client device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing additional content at designated points as suggested by Attorre.

	
Regarding claim 3, claim 13, Barker discloses the method of claim 1 , but does not disclose wherein determining whether the candidate event clock of the one or more candidate event clocks satisfies the one or more conditions comprises: for each of the one or more frames, generating a score for each of the one or more candidate event clocks indicating a likelihood that a respective candidate event clock of the one or more candidate event clocks is the actual event clock used to time the event; and determining whether any of the scores for the one or more candidate event clocks satisfies a threshold score.
Attorre discloses that it was known to rank candidate host times and to generating a score for the host times based on criteria (See [0036] [0065-0067]) and comparing a score to a threshold to determine if a detected candidate host time is an actual even time (See [0036] [0065-0067]). 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Barker with the known methods of Attorre predictably resulting in determining whether the candidate event clock of the one or more candidate event clocks satisfies the one or more conditions comprises: for each of the one or more frames, generating a score for each of the one or more candidate event clocks indicating a likelihood that a respective candidate event clock of the one or more candidate event clocks is the actual event clock used to time the event; and determining whether any of the scores for the one or more candidate event clocks satisfies a threshold score by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing additional content at designated points as suggested by Attorre.

	
Regarding claim 4 and claim 14, Barker and Attorre further disclose the method of claim 3, wherein determining whether the candidate event clock of the one or more candidate event clocks satisfies the one or more conditions further comprises: responsive to determining that more than one of the scores for the one or more candidate event clocks satisfies the threshold score, selecting a candidate event clock having a highest score (See [0065] [0244]).

Regarding claim 5 and claim 15, Barker and Attorre further discloses the method of claim 4, wherein determining whether the candidate event clock of the one or more candidate event clocks satisfies the one or more conditions further comprises: determining whether the candidate event clock having the highest score is presented within a respective one of the one or more frames (See [0065] [0244]).

Regarding claim 9 and claim 16, Barker discloses the method of claim1, but does not explicitly disclose comprising: analyzing the one or more frames to identify one or more candidate event periods within the one or more frames; or each of the one or more frames, determining whether a candidate event period of the one or more candidate event periods satisfies one or more conditions; and responsive to determining that the candidate event period of the one or more candidate event periods satisfies the one or more conditions, identifying the candidate event period as an actual event period used to divide a time of the event, and generating mapping data that maps the actual event period to a timestamp associated with a respective frame of the one or more frames of the media item.
Attorre discloses that it was known to rank candidate host times and to generating a score for the host times based on criteria (See [0036] [0065-0067]) and comparing a score to a threshold to determine if a detected candidate host time is an actual even time (See [0036] [0065-0067]) the candidate times dividing an event (See Fig 4c [0065]) and mapping frames in the content (See [0168] [0251-0252]). 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Barker with the known methods of Attorre predictably resulting in determining whether the candidate event clock of the one or more candidate event clocks satisfies the one or more conditions comprises: for each of the one or more frames, generating a score for each of the one or more candidate event clocks indicating a likelihood that a respective candidate event clock of the one or more candidate event clocks is the actual event clock used to time the event; and determining whether any of the scores for the one or more candidate event clocks satisfies a threshold score by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing additional content at designated points as suggested by Attorre.



Claims 6-8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2015/0317341) in view of Casner et al. (US 10,237,512).

Regarding claim 6 and claim 19, Barker discloses the method of claim 1, and identifying the actual event clock of the event using the timestamp associated with the media item and the mapping data; but does not disclose further comprising:
causing an annotation content analysis of the media item as the media item is concurrently being streamed to the one or more users, the analysis to identify annotation content that is relevant to the media item at a particular timestamp associated the media item; and
providing the annotation content to a client device for presentation with an instance of the media item.
Casner discloses that it was known to sample video to generate in play media content by identifying the content that is relevant to the media item at a particular timestamp associated with the media item (Col 3 line 45- Col 4 line 10) and 
Presenting the annotation content to a client device for presentation with an instance of the media item, (See Fig 2, Fig 5 and Col 3 line 20-60, Col 9 line 45- 67 displaying content ).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Barker with the known methods of Casner predictably resulting in causing an annotation content analysis of the media item as the media item is concurrently being streamed to the one or more users, the analysis to identify annotation content that is relevant to the media item at a particular timestamp associated the media item; and providing the annotation content to a client device for presentation with an instance of the media item by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing an indexed list of annotation content as suggested by Casner.

	
Regarding claim 7 and claim 20, Barker and Casner further disclose the method of claim 6, wherein the media item is a first media item, wherein the client device is a first client device, the method further comprising: generating additional mapping data that maps the actual event clock to a timestamp associated with a respective frame of one or more frames of a second media item (See Col 8 line 30-60); annotating the second media item with the annotation content based on the actual event clock and the additional mapping data; and providing the second media item with the annotation content for presentation at a second client device (See Casner Fig 3 and Col 3 line 45- Col 4 line 10 and See Fig 2, Fig 5 and Col 3 line 20-60, Col 9 line 45- 67 reads on a second progams, such as a second basketball game or a same game which has not been shorted to be in-play only footage displayed on a second client device.).

Regarding claim 8, Barker in view of Casner further disclose the method of claim 7, wherein an annotation content analysis of the second media item is not performed, and wherein the timestamp associated with the first media item and that corresponds to a particular time of the actual event clock of the event is different than a timestamp associated with the second media item and that corresponds to a same particular time of the actual event clock of the event (See Casner Col 7 line 35-Col 9 line 20, reads on comparing a sporting event shortened to in-play footage compared to an original feed including advertisements and out of play footage.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425